DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The present invention pertains to varying embodiments for determining traveling conditions of the vehicle and acquire image data from selected buffers.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards determining traveling conditions of the vehicle and acquire image data from selected buffers using a processor that determines at least one buffer among the plurality of buffers as a selection target, and set a selection frequency of the at least one buffer included in the selection target higher than selection frequencies of the other buffers so as to sequentially select the at least one buffer included in the selection target.
The closest prior art, Suzuki eta al. (US 2006/0197761) and Umezawa (US 2013/0088578) show related systems.  Suzuki teaches a plurality of buffers configured to accumulate pieces of image data input individually and sequentially from a plurality of cameras installed in a vehicle and respectively shooting different surrounding regions of the vehicle so as to associate the pieces of image data with the cameras (see figure 1, figure 3, para. 0023, where Suzuki discusses multiple cameras installed on a vehicle capturing different angles surrounding the vehicle); a signal line transferring the pieces of image data in the buffers to the processor (see figure 1, figure 3, para. 0023, where Suzuki discusses multiple buffer memory storing image data); and a transfer controller configured to output the piece of image data in the buffer required from the processor to the signal line through selecting based on the state information (see figure 1, figure 3, para. 0023, 0031-0032, where Suzuki discusses a CPU controlling the output of each memory buffer based on image deviations). Umezawa teaches a processor configured to select the buffer based on state information for determining traveling conditions of the vehicle and acquire the piece of image data from the selected buffer so as to perform image processing thereon (see figure 4, para. 0074, where Umezawa discusses memory buffers storing each camera data, and the processor selecting a camera data for driving and parking conditions and door opening/closing assistance around the vehicle).
However, Suzuki and Umezawa fail to address: 
“processor configured to select the buffer based on state information for determining traveling conditions of the vehicle and acquire the piece of image data from the selected buffer so as to perform image processing thereon;
a signal line transferring the pieces of image data in the buffers to the processor; and 
a transfer controller configured to output the piece of image data in the buffer required from the processor to the signal line through selecting based on the state information,
wherein the processor is configured to determine, based on the state information, at least one buffer among the plurality of buffers as a selection target, and set a selection frequency of the at least one buffer included in the selection target higher than selection frequencies of the other buffers so as to sequentially select the at least one buffer included in the selection target.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663